UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2062



TED SMITH,

                Plaintiff - Appellant,

          v.


SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cv-00577-NCT)


Submitted:   July 30, 2008                 Decided:   August 25, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ted Smith, Appellant Pro Se. Kavonne L. Mayeski, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts; John W. Stone, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ted Smith appeals the district court’s order accepting

the recommendation of the magistrate judge and upholding the

Commissioner’s   denial   of   disability   insurance   benefits   and

supplemental security income. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    Smith v. Social Security Admin., No. 1:05-

cv-00577-NCT (M.D.N.C. Oct. 9, 2007).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             AFFIRMED




                                - 2 -